DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 15th, 2022 have been fully considered but they are not persuasive.
With respect to Applicant’s argument that Biegun fails to teach or disclose axial bearing boss(es) on the driver component that engage hole(s) of the cutting component.  The Examiner agrees.  When taking the 103 obviousness rejection as a whole, one recognizes that the office action states “Biegun fails to expressly teach or disclose, i.e. is silent to, the cutting component comprises at least one hole and the driver component comprises an end portion comprising at least one axial bearing boss; the at least one axial bearing boss is engaged with the at least one hole of the cutting component to couple the driver component to the cutting component.”   Applicant recognizes this in footnote 1 on Page 12 of their arguments.  Additionally, the office action goes on to recognize that Fortin discloses the hole and axial bearing boss arrangement and concludes by stating: “Accordingly, it would  have been obvious to one of ordinary skill in the art at the time of filing to have constructed the cutting instrument of Biegun to have the driver component and cutting component coupled to on another through the engagement of at leas tone hole (sic) and at least one axial bearing boss as taught by Fortin et al.”  One having read the rejection as a whole, would recognized the proposed modification of constructing the cutting instrument of Biegun to include omitted at least one axial bearing boss and at least one hole.
Applicant’s arguments with respect to Fortin are directed to the embodiment of figure 2 which was not relied upon in the 103 rejection.  Rather the embodiment of figure 19 was used for the teaching of the axial bearing bosses in the driver component and holes in the cutting component.  Additionally, the Examiner notes that while the use of the axial bearing bosses and holes may be to permit reuse of the metallic cutting instrument and the disposal of the polymer driver component it does not preclude the teaching of an alternative mechanical coupling between a polymer/plastic driver component and metallic cutting head which both Fortin and Biegun teach.
With regards to Applicant’s incorporation of claims 29 and 30 into claim 17.  Applicant has not set forth why it would not be obvious to one of ordinary skill in the art to have the hole(s) in the cutting component be positioned either along or within 1-10 mm of the cutting component perimeter to position the holes of the modified device of Biegun in view of  Fortin to be on or within said range of the perimeter.  Applicant merely states that the cited art does not expressly teach it which the Examiner agrees and is the reasoning behind the obviousness rejection.  

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-22, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Biegun (US 2006/0111725) in view of Fortin et al. (US 2016/0089158).
Regarding claim 17, Biegun discloses a method for preventing reuse of an orthopedic cutting instrument comprising providing an orthopedic cutting instrument (20, figure 6) comprising a driver component (21 + 22) and a cutting component (23’s); wherein the driver component is adapted to provide a rotating torque motion (¶42-43); and the driver component comprises a temperature sensitive material (¶6, ¶10-12, ¶35) such that when said cutting instrument is exposed to steam sterilization (¶6, ¶10-11), the at least one axial bearing boss disengages from the at least one hole and converts to a form that will not allow engagement of said driver component to said cutting component thereby preventing reuse of the cutting instrument (¶6, ¶10-12, ¶35).
Biegun fails to expressly teach or disclose, i.e. is silent to, the cutting component comprises at least one hole and the driver component comprises an end portion comprising at least one axial bearing boss; the at least one axial bearing boss is engaged within the at least one hole of the cutting component to couple the driver component to the cutting component. 	Fortin et al. disclose an orthopedic cutting instrument (310, figure 19) comprising a driver component (322) and a cutting component (316) wherein the cutting component comprises at least one hole (366’s, figure 19); the driver component comprises an end portion comprising at least one axial bearing boss (364’s, figure 19), wherein the at least one axial bearing boss is engaged within the at least one hole of the cutting component to couple the driver component to the cutting component (figure 19, ¶90) as it is a known manner mechanism of coupling a polymer driving component to a metallic cutting component (¶17, ¶24).   	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the cutting instrument of Biegun to have the driver component and cutting component coupled to one another through the engagement of at least one hole and at least one axial bearing boss as taught by Fortin et al. as it is a known manner mechanism of coupling a polymer driving component to a metallic cutting component.
Regarding claim 17, Biegun in view of Fortin disclose the cutting component has a perimeter and the at least one hole in the cutting component is positioned adjacent to the cutting component perimeter (figure 19, of Fortin).	However, Biegun in view of Fortin fail to expressly teach or disclose the holes are positioned either along or within 1-10 mm of the cutting component perimeter. 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the at least one hole in the cutting component to be either along or within 1-10 mm of the cutting component perimeter.  Since it has been held that where the general conditions of a claim are disclosed in the prior art, a boss and hole for receiving the boss in an orthopedic cutting instrument, discovering the optimum or workable ranges involves only routine skill in the art.   	 Regarding claim 18, Biegun in view of Fortin et al. disclose the at least one axial bearing boss comprises a plurality of axial bearing bosses (366’s, figure 19 of Fortin); the at least one hole comprises at plurality of holes (364’s figure 19 of Fortin); and each of said plurality of axial bearing bosses is engaged within a respective one of said plurality of holes (figure 19 of Fortin). 	Regarding claim 19, Biegun in view of Fortin et al. disclose the claimed invention except for the at least one axial bearing boss has a height in the range of 1.0 mm to 4.0 mm and a diameter of 0.25 mm to 4.0 mm.
It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the height and diameter of the bosses of Fortin et al. to be in the range of 1.0mm to 4.0mm and of 0.25mm to 4.0mm and the bosses must have a height greater than the wall thickness as the extend through and beyond the wall as outlined in figure 19 of Fortin.
Regarding claim 20, Biegun in view of Fortin disclose that the axial-bearing bosses are made from a polymeric material having a melt flow index of 5-500 (¶10-13 of Biegun, as ¶19 of Applicant’s specification indicates that the polymer with a melt temperature of between 60°C-121°C will have a melt flow index in the range of 5-500 which the materials of Biegun possess, see at least ¶10-13).
Regarding claim 21, Biegun in view of Fortin discloses that the at least one axial bearing boss has a melting temperature of less than 121 °C (¶10 of Biegun). 	Regarding claim 22, Biegun in view of Fortin disclose that the temperature sensitive material is a polymeric material with melting point in the range of 60°C to less than 121 °C (¶10 of Biegun).
Regarding claim 25, Biegun discloses that the cutting instrument comprises a patella reamer, an acetabular reaming instrument, a glenoid reamer, an intramedullary reamer or a calcar reamer (figure 6, ¶42).
Regarding claim 27, the modified device of Biegun discloses 	the torque-bearing boss is a ployolefin (¶12), but fails to expressly disclose that the polyolefin is specifically polyacrylamide.   	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the axial bearing boss to be constructed of the polyolefin is polyacrylamide as it is a known species of polymer of the polyolefin class.

 	Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Biegun (US 2006/0111725) in view of Fortin et al. (US 2016/0089158) in further view of Victor (US 2012/0191099).
 	Regarding claim 23, Biegun in view of Fortin disclose the claimed invention except for the express teaching of the driver component is configured to provide a rotating torque motion to the cutting component at a torque load of 1 Nm to 40 Nm. 	Victor discloses an orthopedic cutting instrument (22, figures 9-15) having a driver component (74) and a cutting component (72) the driver component is configured to provide a rotating torque motion to said cutting component at a torque load of 1 Nm to 40 Nm (¶55-56). 	It would have been obvious to one of ordinary skill in the art at the time of filing to have configured the driver component is configured to provide a rotating torque motion to the cutting component at a torque load of 1 Nm to 40 Nm as the cutting instruments are both used in reaming hemispherical surfaces.

 	Regarding claim 28, Biegun in view of Fortin disclose the claimed invention including the at least one torque bearing boss is releasbly engaged to the cutting component (via softening, ¶6, ¶10-11, ¶35) but fails to expressly teach the at least one axial bearing boss is heat-staked to the cutting component.   	Victor discloses an orthopedic cutting instrument (22, figures 9-15) having a driver component (74) and a cutting component (72) the driver component is heat-staked to the cutting component (¶18-19 and ¶54).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the device of Biegun in view of Fortin to have the at least one axial bearing boss is heat-staked to the cutting component as taught by Victor as it is one of a finite ways of connecting a polymer boss to a metallic component having at least one hole.  

 	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Biegun (US 2006/0111725) in view of Fortin et al. (US 2016/0089158) in further view of Greenhalgh (US 2013/0053852).
 	Regarding claim 26, Biegun in view of Fortin et al. disclose the claimed invention except for the temperature sensitive material being a polyvinyl, polyolefin, polyamide or similar material that deteriorates due to softening (¶12) instead of polycaprolactone or an ethylene-vinyl-co-acetate.
 	Greenhalgh teach polyvinyl, polyamide and polycaprolactone as known equivalent materials used in tissue removal devices (10, figures 1-15c, ¶61).  Therefore, because these biocompatible temperature sensitive materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute polycaprolcatone of Greenhalgh in for the polyvinyl or polyamide of Biegun.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775